DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10, 14-16 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub No. 2007/0238835 to Chen in view of USPN. 6835269 to Miharu and USPN. 4945126 to Crosby.
Regarding Claims 1-10, 14-16 and 18-19
	Chen teaches a product with a gel comprising a porous substrate adapted to promote at least a partial absorption of a gel such as a fabric (Chen, abstract, paragraph [0042], [0089], and [0114 Chen teaches a gel composition comprising between 5% and 50% of SEBS and between 95% and 50% of paraffinic or aromatic oil (Chen, abstract, paragraphs [0073] and [0418]-[0444]). Chen teaches that high and low molecular weight constituents may be used as exemplified in example 11, wherein 100 parts of each of three components including Septon 4077 (high molecular weight) and Septon 4033 (low molecular weight) are added with an amount of oil from 250 to 1600 parts by weight of oil (Id., paragraph [0379]). This results in between 5 and 18% of each of the high and low molecular weight components. Chen teaches that the composition may be extruded onto a substrate (Id., paragraph [0315]). Chen teaches that the gel substrate comprises a phenolic antioxidant (Id., paragraph [0303]). 
	Chen does not specifically teach that the composition comprises a slip agent and a LLDPE resin. However, Miharu teaches a polymer film having excellent interlayer adhesiveness comprising two or more antislip agents such as erucamide and castor oil (vegetable oil) in an amount of 0.1 to 5 pbw, which is equivalent to 0.1 to 5 wt. % (Miharu, abstract, column 5, lines 55-67). Miharu teaches the inclusion of a linear low density polyethylene resin such as an ethylene-hexane copolymer in an amount of 0-30 parts by weight, which is equivalent to 0 to 23 wt. %, wherein the resin enhances adhesive force between multiple layers (Id., column 5, lines 8-35). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to form the multilayer composite of Chen and to include the antislip agent and polyethylene resin of Miharu, motivated by the desire to form a conventional multilayer polymeric material having improved adhesion between layers. 
	Chen does not specifically teach that the composition comprises a powder of LDPE. However, Crosby teaches a polyolefin additive for improving friction and wear properties for a polymer matrix material (Crosby, abstract). Crosby teaches that the additive comprises a powder of low density polyethylene with an average particle size between 10 and 50 micron such as Microthene MN 703-06 in an amount between 1 and 30% such as 7% (Id., example 1, column 2, lines 27-36). Since the LDPE is in powdered form the particles would necessarily be “essentially” spherical. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to form the multilayer composite of Chen and to include the LDPE powder of Crosby, motivated by the desire to from a conventional polymer composite having improved friction and wear properties, thus improving lifespan of the composite. The resulting amount of viscosity modifier additives would be 1 to 58 wt. %. 
Regarding Claim 10
Chen teaches that the antioxidant is included in a useful amount but does not specifically teach a range between 0.1 and 0.5 wt. %. It should be noted that the amount of antioxidant included is a result effective variable.  As the amount of antioxidant increases, the material exhibits greater resistance to thermal and or chemical degradation.  Absent unexpected results, it would have been obvious to one of ordinary skill in the art at the time the invention was made to optimize the amount of antioxidant since it has been held that where general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 105 USPQ 233 (CCPA 1955).  In the present invention one would have been motivated to optimize the amount of antioxidant, such as within the claimed range, in order to maximize resistance to thermal and/or chemical degradation without sacrificing the structural and material properties of the composition or increasing costs of production to a great degree.
Claims 11-13 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Crosby and Miharu as applied to claims 1-10, 14-16 and 18-19 above, and further in view of US Pub No. 2003/0088019 to Pause.
Regarding Claims 11-13 and 17
	The limitations of the claims have been set forth above. The prior art combination does not teach the inclusion of a phase change material. However, Pause teaches a gel material comprising PCM additives which improve comfort of the resulting gel containing article (Pause, abstract). Pause teaches that the PCM comprises paraffin with a melting point comprised between 24 and 32 Celsius such as Octadecane (Id., paragraph [0009], [0028]). Pause teaches the PCM is included in an amount of up to 40% which overlaps the claimed range of up to 25% (Id., paragraph [0030]) Pause teaches that said PCM may be incorporated in solid form which meets the limitations of “particles” (Id., paragraph [0039]). It would have been obvious to one of ordinary skill in the art at the time the invention was made to form the multilayer gel composite of the prior art combination, and to include a PCM as taught by Pause, motivated by the desire to form a conventional multilayer gel composite having improved comfort.
Response to Arguments
Applicant's arguments filed 1/12/2022 have been fully considered but they are not persuasive. Applicant argues that Chen does not teach the low density ultrafine polyethylene. Examiner respectfully disagrees. Chen is not relied upon to teach the low density ultrafine polyethylene component, the slip agent or the LLDPE resin. The low density ultrafine polyethylene component is taught by Crosby and the LLDPE resin and  slip agent are taught by Miharu. The passage (which has been corrected as Applicant has pointed out to refer to Example XI and Septon 4077, but applies to most examples of Chen) is relied upon solely to teach the inclusion of two differing molecular weight thermoplastic elastomer components. 
Applicant argues that improving adhesion between layers would not have been a motivation for one of ordinary skill in the art since it was not a problem that Applicant set out to solve. Examiner respectfully disagrees. Both Chen and Applicant’s filed specification feature layered articles and finished products. Therefore, improving adhesion between layers would improve said products and a person of ordinary skill in the art would find it obvious to utilize a material which provides said feature. 
Applicant argues that although Crosby teaches that utilizing the powder of LD ultrafine PE improves friction and wear properties, Crosby does not recognize the viscosity modification properties of said component when used within a gel. Examiner respectfully disagrees. The claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable.  There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT A TATESURE whose telephone number is (571)272-5198. The examiner can normally be reached Monday-Friday 7:30AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 5712727783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VINCENT TATESURE/Primary Examiner, Art Unit 1786